DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 2, 6, 10, and 14 have been cancelled. 
Claims 1, 3-5, 7-9, 11-13, and 15-16 remain pending and stand rejected. 

Response to Arguments
	Applicant’s arguments filed 4/26/2021 pertaining to the rejection under 35 USC 112(a) have been fully considered and are persuasive in view of the accompanying amendments. The rejection is hereby withdrawn. 

	Applicant’s arguments filed 4/26/2021 pertaining to the rejections under 35 USC 103(a) have been fully considered but are not persuasive. 
	Notably, Applicant has amended the independent claims to recite “the voice information being information about the user's voice when talking with others in the offline shopping scene in the shopping mall or supermarket”. Applicant’s arguments focus on the intentionality of the request of Mamdani – i.e., the voice request in Mamdani is intentional. Although the Examiner appreciates the distinction Applicant attempts to draw, the claims as written do not overcome the rejection as previously set forth. This is because the amended limitation merely describes the voice information itself (e.g., “being information about the user’s voice when talking with others…”), rather than any functionality for 
As written, the limitation is directed to collecting voice information of a user and performing voice recognition and processing. Merely defining the voice information as being information “about a user’s voice when talking with others” does not functionally relate to the structure for collecting the voice information or the manner in which the voice information is collected. That is, whether the voice information is the user’s voice information when giving a voice command in the offline environment or talking with others in the offline environment bears no impact on how the collection and processing of the voice information. The claims, then, merely define a particular type of data that is disconnected from how that data is collected. This represents non-functional descriptive material, and does not distinguish the claims from the prior art.

Applicant notes paragraphs 0085 and 0100 in support of the newly amended features. 	Even presuming the examples of 0085 suffice to demonstrate a distinction between voice command data and more passively collected conversational data, the specification lacks disclosure that the examples given are necessarily of the user obtained when talking with others in the offline shopping scene. Paragraph 0100 only broadly describes the voice information. Neither paragraphs 0085 or 0100, nor the remaining portions of the specification, adequately describe the claimed features. 






Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 recites the following limitations:
“collecting voice information of a user by a voice collection device in an offline shopping scene in a shopping mall or supermarket, and performing voice recognition and keyword extraction by a client processing device on the voice information, to obtain shopping keyword information, the voice information being information about the user's voice when talking with others in the offline shopping scene in the shopping mall or supermarket” (emphasis added). 
The subject matter of the claim (emphasized above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession when talking with others in the offline shopping scene. Paragraph 0100 only broadly describes the voice information. Neither paragraphs 0085 or 0100, nor the remaining portions of the specification, adequately describe the claimed features of the voice information being information about the user's voice when talking with others in the offline shopping scene in the shopping mall or supermarket. 
It is noted that this is not an enablement rejection.  Applicant’s failure to sufficiently describe the claimed function raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Dependent claims 3-4 depend either directly or indirectly from independent claim 1. These claims are thereby rejected along with claim 1 by virtue of their dependency of claim 1.

	Regarding claims 5 and 7-8, claims 9 and 11-12, and claims 13 and 15-16, these claims recite substantially similar limitations and scope that are recited in claims 1 and 3-4 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under similar grounds. 






Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20180247363) in view of Mamdani (US 20060003780) and Snyder (US 20190130285.

Regarding claim 9, Agarwal discloses a client, comprising: 
one or more processors and a memory connected to the one or more processors and having one or more programs stored therein (see: Fig. 2, Fig. 9), which, when executed by the one or more processors, cause the one or more processors to be configured to: 
collect voice information of a user by a voice collection device (e.g., microphone) and perform voice recognition and keyword extraction by a client processing device on the voice information, to obtain shopping keyword information, (see: 0031, 0063, 0099);
Note: user device may be configured with voice recognition software to parse the user's voice search or voice request to determine an anchor product (keyword). As discussed under the section Response to Arguments, the parsing and determination by the voice recognition software represents segmentation and filtering. 
the voice information being information about the user's voice when talking with others in the offline shopping scene in the shopping mall or supermarket;
Note: this feature represents non-functional descriptive material. See the relevant discussion under the heading Response to Arguments above.  
transmit the shopping keyword information by a client communication device to a server (see: 0023 (receive input from the user), 0030), so that the server performs interest prediction according to the shopping keyword information (see: 0034, Fig. 1 #34) and shopping related information of the user (see: Fig. 1 #30, 0029, 0067-0069), to generate recommendation information (see: Fig. 1 #34, 0027, 0029, 0034, 0036, Fig. 3 #50, Fig. 4 #74-78); and 
Note: the server receives input from the user device, which includes the anchor product (shopping keyword information). Based on this input as well as a user profile (including skill level, whitelist or blacklist products, purchase history, etc.) an FBR list of recommended products is generated. 
receive the recommendation information by the client communication device, and generate shopping recommendation content according to the recommendation information to be displayed by a display (see: Fig. 1 #36, Fig. 5 #80, Fig. 6-7, 0081-0090, Fig. 10).

in an offline shopping scene in a shopping mall or supermarket. Notably, Agarwal does disclose the use of the disclosed techniques through a mobile application or “in-store” (see: 0017, 0030). 
	To this accord, and in the same field of endeavor, Mamdani a mobile device for making purchases or obtaining information using voice queries (see: abstract, 0007, 0021, 0033) and expressly provides for acquiring the voice input in an offline shopping scene in a shopping mall or supermarket (see: 0053), such as by disclosing a user located at a shopping mall issuing a voice request via the mobile device. 
One of ordinary skill in the art would have recognized that the known technique of Mamdani would have been applicable to the invention of as both share common functionality and purpose - namely, to facilitate voice-enabled shopping activities (including within in physical environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have enabled the functionality of Agarwal to take place in a physical environment such as a shopping mall or supermarket as taught by Mamdani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, acquiring the voice information of Agarwal in the known type of environment (e.g., shopping mall) of Mamdani. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Mamdani would have provided an improved method that enabled merchants, suppliers and vendors to more effectively market distressed, time sensitive, location sensitive or general inventories of goods or services while facilitating easier communication with potential customers in a manner preferred by the customer, thereby increasing customer responsiveness (see: Mamdani: 0012-0013). 

extracting features according to the shopping keyword information and shopping related information. Despite these teachings, Agarwal does not disclose wherein performing the interest prediction by the server comprises: extracting a feature vector according to the shopping keyword information and the shopping related information; inputting the feature vector to a deep neural network model for training and prediction to obtain a prediction result; and generating the recommendation information according to the prediction result.

To this accord, Snyder discloses an AI/neural network-based system for responding to user queries which obtains vectors representing salient characteristics of items (i.e., feature vectors) as input to a deep neural network model for training and prediction to obtain a prediction result (see: 0017, 0022, 0036, 0049, Fig. 6 #644). Snyder generates recommendation information in the form of additional items for presentation according to the prediction result (see: Fig. 3 #322, 0042). Notably, Snyder also makes use of vocalized input (see: 0017-0018, Fig. 2 #212A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Agarwal in view of the teachings of Snyder in order to have provided multiple result refinement iterations implemented within a few seconds and predicted items better suited to the consumer's needs, the items being presented in a seamless sequence to the consumer as more feedback is received, thereby resulting in making the overall experience of identifying an item that meets the consumer's needs much more enjoyable than may be possible using more static approaches (see: Snyder: 0016). 


Examine Comment: Arrangement of Parts
With respect to wherein at least the voice collection device and the display are configured on a shopping cart or a shopping basket in the shopping mall or supermarket, as discussed above under the heading Response to Arguments, this limitation does not distinguish the claimed invention from the prior art. The mere fact that the device of the claims is “configured on” does not change the functionality of the device, but only the arrangement. Such features merely represent the rearrangement of parts of the system, the rearrangement failing to result in a change of function of the system or system parts. Whether the mobile device is handheld or cart-mounted does not itself change the functionality of the device.  The positioning and arrangement of parts are held unpatentable if the shifting of those parts would not have modified the operation of the device [see: MPEP 2144.04(VI)(C); In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)].


11. The client according to claim 9, wherein the one or more programs, when executed by the one or more processors, further cause the one or more processors to be configured to: 
when no voice information is acquired or no shopping keyword information is extracted (see: 0032-0033, 0064), transmit notification information to the server to notify the server to perform interest prediction according to the shopping related information of the user, to generate the recommendation information (see: 0023, 0027, 0030, 0034, 0036).
Note: when the anchor product is selected by means (e.g., text, sms, chat), no voice information is acquired and the recommendation process is triggered. 


Regarding method claims 1 and 3, these claims recite at least substantially similar concepts and elements as recited in claims 9 and 11 such that similar analysis of the claims would be apparent. As such, claims 1 and 3 are rejected under at east similar rationale. 


Regarding claim 13, Agarwal discloses a server, comprising: 
one or more processors and a memory connected to the one or more processors and having one or more programs stored therein (see: Fig. 2, Fig. 9, 0022-0023, 0096), which, when executed by the one or more processors, cause the one or more processors to be configured to: 
receive shopping keyword information transmitted by a communication device of a client, wherein the shopping keyword information  is obtained by collecting voice information of a user by a voice collection device and performing voice recognition and keyword extraction on the voice information by a processing device of the client (see: 0023, 0030-0031, 0063); 
the voice information being information about the user's voice when talking with others in the offline shopping scene in the shopping mall or supermarket;
Note: this feature represents non-functional descriptive material. See the relevant discussion under the heading Response to Arguments above.  
perform interest prediction according to the shopping keyword information and shopping related information of the user to generate recommendation information (see: 0027, 0029, 0034,  0036, Fig. 1 #34, Fig. 3 #50, Fig. 4 #74-78);
Note: the server receives input from the user device, which includes the anchor product. Based on this input as well as user profile (including skill level, whitelist or blacklist products, purchase history, etc.) an FBR list of recommended products is generated. 
transmit the recommendation information to the communication device of client, so that the client generates shopping recommendation content according to the recommendation information to be displayed by a display (see: Fig. 1 #36, Fig. 5 #80, Fig. 6-7, 0081-0090, Fig. 10).

	Though disclosing the above, Agarwal does not disclose where obtaining the voice information is done in an offline shopping scene in a shopping mall or supermarket. Notably, Agarwal does disclose the use of the disclosed techniques through a mobile application or “in-store” (see: 0017, 0030). 
	To this accord, and in the same field of endeavor, Mamdani a mobile device for making purchases or obtaining information using voice queries (see: abstract, 0007, 0021, 0033) and expressly provides for acquiring the voice input in an offline shopping scene in a shopping mall or supermarket (see: 0053), such as by disclosing a user located at a shopping mall issuing a voice request via the mobile device. 
One of ordinary skill in the art would have recognized that the known technique of Mamdani would have been applicable to the invention of as both share common functionality and purpose - namely, to facilitate voice-enabled shopping activities (including within in physical environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have enabled the functionality of Agarwal to take place in a physical environment such as a shopping mall or supermarket as taught by Mamdani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, acquiring the voice information of Agarwal in the known type of environment (e.g., shopping mall) of Mamdani. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Mamdani would have provided an improved method that enabled merchants, suppliers and vendors to more effectively market distressed, time sensitive, 
Additionally, Agarwal discloses all of the above and further discloses a similarity mapping for feature based recommendations (see: 0020, 0025), including using mathematical similarity (see: 0029, 0049, Fig. 3 #48). That is, Agarwal discloses extracting features according to the shopping keyword information and shopping related information. Despite these teachings, Agarwal does not disclose wherein performing the interest prediction by the server comprises: extracting a feature vector according to the shopping keyword information and the shopping related information; inputting the feature vector to a deep neural network model for training and prediction to obtain a prediction result; and generating the recommendation information according to the prediction result.
To this accord, Snyder discloses an AI/neural network-based system for responding to user queries which obtains vectors representing salient characteristics of items (i.e., feature vectors) as input to a deep neural network model for training and prediction to obtain a prediction result (see: 0017, 0022, 0036, 0049, Fig. 6 #644). Snyder generates recommendation information in the form of additional items for presentation according to the prediction result (see: Fig. 3 #322, 0042). Notably, Snyder also makes use of vocalized input (see: 0017-0018, Fig. 2 #212A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Agarwal in view of the teachings of Snyder in order to have provided multiple result refinement iterations implemented within a few seconds and predicted items better suited to the consumer's needs, the items being presented in a seamless sequence to the consumer as more feedback is received, thereby resulting in making the overall experience of identifying an item that meets the consumer's needs much more enjoyable than may be possible using more static approaches (see: Snyder: 0016). 

Examine Comment: Arrangement of Parts
With respect to wherein at least the voice collection device and the display are configured on a shopping cart or a shopping basket in the shopping mall or supermarket, as discussed above under the heading Response to Arguments, this limitation does not distinguish the claimed invention from the prior art. The mere fact that the device of the claims is “configured on” does not change the functionality of the device, but only the arrangement. Such features merely represent the rearrangement of parts of the system, the rearrangement failing to result in a change of function of the system or system parts. Whether the mobile device is handheld or cart-mounted does not itself change the functionality of the device.  The positioning and arrangement of parts are held unpatentable if the shifting of those parts would not have modified the operation of the device [see: MPEP 2144.04(VI)(C); In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)].


15. The server according to claim 13, wherein the one or more programs, when executed by the one or more processors, further cause the one or more processors to be configured to: 
receive notification information transmitted by the client, wherein the notification information is transmitted by the client when no voice information is acquired or no shopping keyword information is extracted (see: 0032-0033, 0064); and 
after receiving the notification information, perform interest prediction according to the shopping related information of the user, to generate the recommendation information (see: 0023, 0027, 0030, 0034, 0036).
Note: when the anchor product is selected by means (e.g., text, sms, chat), no voice information is acquired and the recommendation process is triggered. 

Regarding method claims 5 and 7, these claims recite at least substantially similar concepts and elements as recited in claims 13 and 15 such that similar analysis of the claims would be apparent. As such, claims 5 and 7 are rejected under at east similar rationale. 


Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view Mamdani and Snyder as applied to claims 1, 5, 9, and 13 of Xing (US 20170103440).

	Regarding claim 12, Agarwal discloses all of the above as noted with respect to claim 9 while further disclosing the shopping related information comprises at least one of basic information of the user, commodity information, shopping history information, and other interactive information (see: Fig. 1 #30, 0029, 0067-0069).
Though disclosing the above, Agarwal does not disclose the shopping keyword information comprises at least one of commodity category information, commodity name information, and commodity rating information. Agarwal does disclose the selection of a product via voice input (see again: 0031), and using a product name as input for product search and comparison purposes was notoriously well known in the art before the effective filing date of the invention. 
To this accord, Xing discloses a system and device for facilitating shopping which receives a command – such as a voice command of the user pronouncing names of products the user wishes to buy (see: 0103). Xing therefor discloses keyword information comprising at least one of commodity category information, commodity name information, and commodity rating information

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique of Xing in the system of Agarwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, receiving  a voice (or other selection) of a product by input of the product name. Moreover, one of ordinary skill would have understood that such a modification would have enabled a user to more efficiently search for availability, location and pricing information associated with a product or products identified by the user (see: Xing: 0103). 

	Regarding claims 4, 8, and 16, each of these claims recites at least substantially similar concepts and elements in combination with their respective independent claims as recited in claim 12 such that similar analysis of the claims would be apparent. As such, claims 4, 8, and 16 are rejected under at east similar rationale. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619